ORDER
PER CURIAM.
Donald Hequembourg appeals from the judgment entered by the trial court ordering him to pay Sharon Hequembourg $9797.82 in unpaid child support. We affirm.
We have reviewed Mr. Hequembourg’s brief1 and the record on appeal and find no error. No jurisprudential purpose would be served by a written opinion. The parties, however, have been furnished with a memorandum for their information only, *78setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).

. Ms. Hequembourg did not file a brief in response.